DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species, (a) colorectal cancer in the reply filed on March 3, 2021 is acknowledged.

3.	Claims 1-12 are pending.
	Claims 7-12, drawn to non-elected species are not examined on the merits.
	Claims 1-6 are examined on the merits with species, colorectal cancer.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, NCT01946074 (first posted September 19, 2013), as evidenced by Gordon et al., (Journal of Clinical Oncology 34(15): suppl., 3 pages, published, May 20, 2016).  The clinical trial discloses treating solid tumors such as colorectal cancer with ABT-165 plus FOLFIRI (5-fluorouracil, folinic acid and irinotecan) intravenously by infusion at escalating dose levels in 28-day dosing cycles on day 1 and 15, see page 2, Brief Summary; page 3, Experimental: Cohort B; and page 9.  
	As evidenced by Gordon, ABT-165 was administered at doses ranging from 2.5 to 7.5 mg/kg once every 14 days (2 doses in 28-day cycle), see Methods; and last two lines of abstract. Absent evidence to the contrary the disclosed treatments are regarded as first line therapy and second line or higher therapy.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al., US 2017/0348429 A1 (published December 7, 2017, effectively filed May 17, 2017), and further in view of Gordon et al., (Journal of Clinical Oncology 34(15): suppl., 3 pages, published, May 20, 2016). Reilly teaches a method of treating cMet expressing cancers with a combination of therapeutic agents including ABT-165, as well as “…FOLFIRI…to treat colorectal cancer”, see page 19, section 0216; and page 50, section 0468.  Absent evidence to the contrary the disclosed treatments are regarded as first line therapy and second line or higher therapy.
	Reilly does not teach ABT-165 is administered at a dosage at about 2.5mg/kg every 2 weeks in combination with FOLFIRI (leucovorin calcium (folinic acid), fluorouracil and irinotecan hydrochloride).
	However, Gordon teaches ABT-165 administered at doses ranging from 2.5 to 7.5 mg/kg once every 14 days (2 doses in 28-day cycle), see Methods; and last two lines of abstract.  Reilly also teaches therapeutic agents can be used at their approved dose and effective dosages can be determined, which provide therapeutic benefit for specific modes and frequency of administration is within the capabilities of those skilled in the art”, see page 47, sections 0431-0433. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to administer the therapeutic dual-variable domain antibody, ABT-165 at about 2.5/kg in combination with folinic acid, fluorouracil and irinotecan hydrochloride. One of ordinary skill in the art would have been 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM., Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643